DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on April 7, 2021 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 7 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Bricko et al. (US 7,140,555) in view of Gershtein et al. (US 2009/0133515) on claims 1-5 are maintained. The rejections are restated below. 
Regarding claim 1: Bricko et al. discloses a line marker apparatus (2) which includes a self-propelled frame (4) having two sets of wheels (6, 8) each set sharing its own joint rotational axis which is perpendicular to the center axis of the apparatus (2) which coincides with a middle normal for the wheels, where the front and back wheels (6, 8) are all spaced equally apart in the direction of the rotational axis, where the line marking system including a spray nozzle (16) provided on an outrigger 
Bricko et al. fails to explicitly disclose a navigation system, a position determination or that two of the wheels are individually operated driven wheels and that the other are non-driven. However, Gershtein et al. discloses a similar self-propelled spraying robot which includes a video camera (70) and mapping sensors, either of which can be considered a navigation system that controls the movement of an arm (82) with a spray nozzle (94) or a position determination that determines the predefined locations in which to travel in order to carry out a treatment, as well as two wheels (30a) on a common rotational axis each individually operated and driven by its own motor (24), and two other steerable wheels (30b) not driven by motors on the other end of the device, where the wheels (30b) being steerable mean that they inherently each have their own respective rotational axis (pars. 47-48, 54-63, 70-76, figures 1-3).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the camera and mapping system as taught by Gershtein et al. for the apparatus of Bricko et al. because it allows for the device to be operated remotely without user entry into the application area (pars. 24, 58), and it would have further been obvious for one of ordinary skill in the art to use two individually driven wheels on one end and non-driven wheels on the other as taught by Gershtein et al. in the apparatus of Bricko et al. because Gershtein et al. teaches that this is a common and functionally equivalent arrangement for a four wheeled self-propelled vehicle (pars. 47-48, 53-54, 60-61). 
Regarding claim 2: Bricko et al. discloses that the line marking system includes a spray nozzle (16), pump (168) and reservoir (18) for holding paint (col. 4 lines 24-35), where the pump (168) is connected to the nozzle (16) by way of a number of hose conduits (c3, c4, c7), and the pump (168) connects to the reservoir (18) by way of another conduit (c1), where a hydraulic circuit (140) is provided 
Regarding claim 3: Bricko et al. discloses that the hydraulic circuit (140) includes a spray nozzle control valve (178) which in its first position connects the pump (168) to the nozzle (16) conduit (c7) to allow paint to be sprayed, and in the second position blocks access to the nozzle conduit (c7), as well as an inlet valve (164) connected to the pressure end of the pump (168) by way of two conduits (c3, c5) and where this inlet valve (164) in one position blocks the return of the paint to the reservoir (18) and in the other position allows paint to return to the reservoir (18) (col. 15 lines 13+, col. 16 lines 1-65, figures 23-24).
Bricko et al. fails to explicitly disclose one single agitation valve which in one position connects the pump (168) to the spray conduit (c7) and blocks the paint from returning to the reservoir, and in a second position connects the pump (168) to the return conduit (c5) to the reservoir (18) and blocks access to the spray conduit (c7), since Bricko et al. uses two valves to accomplish these tasks. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the inlet valve (164) and spray valve (178) into one valve which in one position connects the pump (168) to the spray conduit (c7) and blocks access to the reservoir (18) and in a second position connects the pump (168) to the reservoir (18) and blocks access to the spray conduit (c7) because simple integration of parts is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 4: Bricko et al. discloses an inlet valve (162) which in one position connects the supply of paint from the reservoir (18) to the nozzle (16) from the pressure side of the pump (168) and blocks a connection from another conduit (c2) which connects to a water tank (156) and in a second position blocks the flow of paint to the pump (168) and therefore to the nozzle (16) and connects the conduit (c2) to the nozzle such that water can be supplied through the nozzle to flush it out (col. 15 lines 13+, col. 16 lines 1+, col. 17 lines 1-13, figures 23-24).
Regarding claim 5: Bricko et al. discloses that the valves (162, 164, 178) are controlled by the user, such that they are all manually operated. However, Bricko et al. does teach that the spray valve (178) can be operated by any suitable control mechanism (col. 15 lines 55-62). Therefore it would have been obvious for one ordinary skill in the art before the effective filing date of the claimed invention to automate control of the agitation valves (164, 178) such that they are controlled electrically by a control system because Bricko et al. teaches that any suitable control mechanism is sufficient and simple automation of manual processes is not considered to be a patentable advance (MPEP 2144.04).  

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that both Bricko et al. and Gershtein et al. require operators, and therefore cannot read on the claim limitations.
In response:
Contrary to Applicant’s assertion, nothing in the claims specifically prohibits an operator from controlling the robot. Both Bricko et al. and Gershtein et al. indeed explicitly use the phrase “self-propelled” to describe the robots being moved by way of an actuator provided on the body itself, such that they quite clearly read on the phrase. Gershtein et al. utilizes a mapping system by way of sensors that allows for the robot to determine a position in which treatment needs to occur, such that the operator can cause the robot to propel itself to that location and follow it along while carrying out treatment, as claimed. The claims lack sufficient structure that limits these systems to fully automatic ones in which no operator is present, and instead utilize broad terminology to discuss the functions of the robot instead of the actual structural arrangement of the device. 
Therefore, Applicant’s arguments are not commensurate with the claims, because nothing in the claims requires a device that must function without an operator. Applicant is reminded that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm et al. (US 2014/0120251) discloses a fully automated self-driven paint spraying system that is able to move automatically by use of positional sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
5/14/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717